Per Curiam.

Appellants posit two issues for review. Appellants raise the issues of whether, based on the record, negligence was established as a matter of law and whether the jury’s verdict was against the manifest weight of the evidence. In considering these issues, this court has, of necessity, carefully reviewed the entire record of this case. Based on this *12review, this court finds that the judgment rendered below must be reversed on the grounds that the trial judge committed prejudicial error in refusing to instruct the jury on comparative negligence and we accordingly remand this case for a new trial.
A charge to the jury should be a plain, distinct and unambiguous statement of the law as applicable to the case made before the jury by the proof adduced. Parmlee v. Adolph (1875), 28 Ohio St. 10, paragraph two of the syllabus. “In submitting a case to the jury, it is the duty of the court to separate and definitely state to the jury, the issues of fact made in the pleadings, accompanied by such instructions as to each issue as the nature of the case may require * * Baltimore & Ohio RR. Co. v. Lockwood (1905), 72 Ohio St. 586, paragraph one of the syllabus.
Relying on the Baltimore & Ohio RR. Co. case, this court stated in Simko v. Miller (1938), 133 Ohio St. 345, 358 [10 O.O. 535], as follows: “A jury is entitled to receive from the court such instructions in the general charge as will fully place it in possession of the issuable facts in controversy as pointed out by the pleadings and the evidence. In this case the jury did not receive such instructions, and the charge as a whole was misleading. * * *”1 The court concluded that inasmuch as the issues raised by the pleadings were not fairly presented to the jury, prejudice resulted and a new trial was warranted. Id.
It is thus clear that an incomplete charge will constitute grounds for reversal of a judgment where the charge as given misleads the jury. See Columbus Ry. Co. v. Ritter (1902), 67 Ohio St. 53. A caveat expressed by this court long ago is still relevant today: A charge ought not only be correct, but it should also be adapted to the case and so explicit as not to be misunderstood or misconstrued by the jury. Aetna Ins. Co. v. Reed (1878), 33 Ohio St. 283, 295.
In the instant case, as in Simko, the instructions given were incomplete on the issues raised by the pleadings and evidence. The issue of comparative negligence was raised in the pleadings. Evidence was presented during trial which could support a charge of comparative negligence. The incident occurred on premises which were very familiar to appellants’ decedent; indeed it was not only his family’s business but he also worked at this location. It was indicated that appellants’ decedent'had knowledge of the location of the wires.
Further testimony was presented in that appellants’ decedent directed and guided the rear of the trailer into exact location, for the driver’s view was obstructed and he could not see the rear of the trailer. Testimony was also presented to the effect that appellants’ decedent was aware that the trailer bed had to be raised to its full extent to completely unload the fer*13tilizer and that appellants’ decedent was using a broomstick rather than the rubber strap that was available to guide the flowgate.
Contrary .to the trial court’s holding, this court finds that there was sufficient evidence to support a charge for comparative negligence, and that as a consequence of this incomplete charge, the jury was misled and a remand for a new trial is hence proper.
In so finding, this court would emphasize that it is not directly attacking the judgment reached by the jury. Rather, this court finds that the verdict was not responsive to the issue because incomplete and misleading jury instructions were given. As a consequence of such instructions, a fair and impartial trial was not had; substantial justice was not done.
For the foregoing reasons, the judgment of the court of appeals is reversed and the cause is remanded to the trial court for a new trial.

Judgment reversed and cause remanded.

Celebrezze, C.J., Sweeney, Locher, C. Brown and Douglas, JJ., concur.
C. Brown, J., concurs separately.
Holmes and Wright, JJ., separately dissent.

 The court in Simko stated at 353 as follows: “* * * [TJhere were not full and complete charges on contributory negligence and the burden of proof, and these omissions indicate that the instructions were incomplete on the issues raised by the pleadings and evidence.”